DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 8,578,901 to Ruggiero et al. (Ruggiero) in view of US patent application publication number 2013/0319370 to Yang.
Regarding claim 1:
Ruggiero discloses:
A valve bridge (figure 3, element 310), comprising 

wherein, when a camshaft (110) of the engine is in a main exhaust lift (lobe 112 is a main event lobe for driving the rocker arm and valve; column 6, lines 1-10) and drives the valve bridge to move downward, the actuating pin (354) comes into contact with a cylinder head (356) and pushes the actuating pin to move upward, and before reaching a maximum valve lift, the first oil drainage passage is released pressure oil in the main piston chamber (column 8, lines 15-30).  
Ruggiero fails to disclose:
An interior of the actuating pin is provided with a second oil drainage passage having one end in communication with a return oil chamber of an engine
Yang teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero to further include a second oil drainage passage within the actuating pin and an oil reset passage as taught by Yang. This modification would comprise a simple substitution of one known element (fluid exhaust/reset passageway by Ruggiero where the exhausted fluid passes around the actuating pin into a reset passage (Ruggiero, passage that portion B in figure 1 below extends into) ) for another (fluid exhaust/reset passageway as taught by Yang where the exhausted fluid passes through the actuating pin into a reset passage normal to the direction of motion of the actuating pin) to obtain predictable results (exhaust fluid from the valve bridge into the return oil chamber surrounding the valve bridge).

    PNG
    media_image1.png
    784
    792
    media_image1.png
    Greyscale

Figure 1 - from Ruggiero, figure 6, annotated by the examiner with reference letters

    PNG
    media_image2.png
    232
    421
    media_image2.png
    Greyscale

Figure 2- from Yang, figure 14, annotated by the examiner with reference letters
Regarding claim 2:
Ruggiero discloses:
The valve bridge according to claim 1, wherein a limiting protrusion (356) is arranged on the cylinder head (see figure 1 below, element D) of the engine, and the actuating pin comes into contact with the limiting protrusion when the camshaft of the engine is in the main exhaust lift and drives the valve bridge to move downward (column 8, lines 15-30).  

    PNG
    media_image3.png
    546
    808
    media_image3.png
    Greyscale

Figure 3- from Ruggiero, figure 3, annotated by the examiner with reference letters
Regarding claim 3:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 above:
170 is movable between an oil-draining position and an oil-feeding position”).  
Regarding claim 4:
Ruggiero discloses:
The valve bridge according to claim 1, wherein the actuating pin (354) is configured as a stepped structure (see figure 4 below, elements E and F) with an upper part being a large diameter part (see figure 4 below, element E) and a lower part being a small diameter part (see figure 4 below, element F) and having a diameter smaller than a diameter of the upper part (element F in figure 4 below is smaller than element E), and a lower opening of the actuating pin mounting cahmber (hole G surrounding element F in figure 4 below) is greater than the diameter of the small diameter part and smaller than the diameter of the large diameter part (the hole G is greater in diameter than F but smaller in diameter than G).  

    PNG
    media_image4.png
    262
    331
    media_image4.png
    Greyscale

Figure 4 - from Ruggiero, figure 3, annotated by the examiner with reference letters
Regarding claim 6:
Ruggiero discloses:
The valve bridge according to claim 1, wherein the elastic member is a spring (352; column 8, lines 10-15) abutting against an upper end (portion of hole A in figure 1 above that includes 358) of the actuating pin mounting chamber and an upper end of the actuating pin (see element E in figure 4 above).  
Regarding claim 7:
Ruggiero discloses:
The valve bridge according to claim 6, wherein the upper end of the actuating pin mounting chamber (hole A in figure 1 above) is provided with a spring seat (358) for mounting the spring (352).  
Regarding claim 8:
Ruggiero discloses:
The valve bridge according to claim 1, wherein the valve bridge body (figure 3, element 310) is further provided with an auxiliary piston chamber (chamber surrounding 

    PNG
    media_image5.png
    283
    537
    media_image5.png
    Greyscale

Figure 5- from Ruggiero, figure 3, annotated by the examiner with reference letters
Regarding claim 9:
Ruggiero discloses:
An engine (column 3, lines 60-65), having a valve bridge (310; column 8, lines 10-15), wherein the valve bridge is the valve bridge according to any one of claims 1.  
Regarding claims 10-12 and 14:
All limitations of these claims are taught by the 35 USC 103 rejection of claim 9.
Regarding claims 15-17 and 19-20:
All limitations of these claims are taught by the 35 USC 103 rejection of claim 8.

Claims 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero and Yang as applied to claim 4 above, and further in view of US patent application publication document 2003/0079705 to Lutz.
Regarding claim 5:
Ruggiero and Yang fails to disclose:
The valve bridge according to claim 4, wherein a lower end of the actuating pin mounting chamber is fixed with a fixing gasket through screws, and the fixing gasket is provided with a through hole to form the lower opening of the actuating pin mounting chamber.  
Lutz teaches:
	A valve bridge (figure 3, element 312) that includes a bore (315) that receives a protruding portion/pivot (325) that is retained in place by a retainer/fixing gasket (337) that is held in place by a plurality of fasteners (figure 6, element 614).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero and Yang to further include a retainer held in place by fasteners instead of the bore at the bottom of Ruggiero surrounding the actuating pin as taught Lutz to retain the actuating pin. This modification would comprise a simple substitution of one known element (replacing the hole at the bottom of the valve bridge in Ruggiero) for another (retainer and fasteners as taught by Yang) to obtain predictable results (for securing structures to the valve bridge).
Regarding claim 13:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 9.
Regarding claim 18:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 8.

Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of claim 1:
The applicant has provided several arguments as to why this rejection is improper. However, the office is not persuaded. First, the applicant has argued that there is no motivation for the modification described in the claim 1 rejection. Specifically, there is no motivation to replace the exhaust passage around the pin 354 in the lower portion of the chamber with the second oil drainage passage within the pin and oil reset passage as taught by Yang. However, as indicated above, the motivation is a simple substitution of one known element for another to obtain predictable results. In this case, exhausting the hydraulic fluid in the bridge around the pin is being replaced with exhausting the hydraulic fluid in the bridge through a groove in the pin and through an exhaust passage to the exterior of the bridge for the purpose of exhausting the hydraulic fluid from a cavity within the bridge (both structures in Yang and Ruggiero perform this function). Second, the applicant has argued that the groove incorporated from the pin in Yang into Ruggiero is not in the interior of the actuating pin and for this reason, the combination of Ruggiero and Yang does not teach the second oil drainage passage in the interior of the actuating pin. However, the office disagrees with this argument. The terms interior and “second oil drainage passage” does not require a through hole through the middle of the pin. The groove 

Regarding the claim objections:
The applicant’s amendments to the claims have addressed the objections and for this reason the claim objections are withdrawn.

Regarding the 35 USC 112 (B) claim rejections:
The applicant’s amendments to the claims have addressed the rejections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746